UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549-1004 Form 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-115220 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Florida Community Bank Employee Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Florida Community Banks, Inc. 1400 North 1st Street Immokalee, Florida34142-2202 FLORIDA COMMUNITY BANK EMPLOYEE STOCK OWNERSHIP PLAN Financial Statements and Schedules December 31, 2006 and 2005 TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2006 and 2005 3 Notes to Financial Statements 4 Supplemental Schedules Schedule of Assets Held for Investment Purposes as of December 31, 2006 10 Schedule of Reportable Transactions 11 [Missing Graphic Reference] Schauer
